Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-30 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1, 4, 5, 11, 18, 19, 23, 25, 27 rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2020/0351669) in view of Tseng et al. (US 2018/0054237).
For claim 1, Xu teaches: A first user equipment (UE) for wireless communication, comprising: a memory; and one or more processors coupled to the memory (see at least fig. 9-10, UEs and BS may comprise processor/memory), configured to:
transmit, to a second UE via a sidelink sub-channel of a carrier, an indication of data channels of an unlicensed carrier to be used to attempt one or more sidelink communications between the first UE and the second UE (see at least 0124-0127, a relay UE (first UE) may notify a remote UE (second UE) of an indicated unlicensed band resource used for sidelink communication through PSCCH (0114-0119, RRC may also be used)); and
attempt the one or more sidelink communications between the first UE and the second UE using the data channels (see at least 0088, relay or remote UE may access and perform communication on configured unlicensed resource).
Xu does not explicitly teach: …via a sidelink sub-channel of a licensed carrier, or: …multiple data channels.  Tseng from an analogous art teaches (see at least 0063, relay and remote UE may transmit/receive sidelink control signaling on licensed CC.  See at least 0086 and fig. 2, relay UE may receive and transmit SL-radio resource configuration to remote UE; 0080 and table 5, SL-radio resource configuration may indicate multiple CCs for relay and/or remote UE to exchange sidelink data).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Tseng to the system of Xu, so sidelink control signaling e.g. PSCCH is transmitted on licensed CC/carrier, and the relay UE indicates multiple data carriers (channels) to the remote UE for sidelink, as suggested by Tseng.  The motivation would have been to enhance sidelink communications by signaling sidelink control via well known licensed carriers and configuring multiple CCs for reliable sidelink data (Tseng 0063, 0080-0081).
For claim 4, Xu, Tseng teach claim 1, Xu further teaches: wherein the indication includes one or more transmission parameters for the multiple data channels, wherein the one or more transmission parameters include: one or more carrier frequency indications for the multiple data channels, one or more bandwidth part indicators for the multiple data channels, one or more transmission configuration indicator states for the multiple data channels, one or more time domain resource allocations for the multiple data channels, one or more frequency domain resource allocations for the multiple data channels (see at least 0124-0127, a relay UE may notify a remote UE of an indicated unlicensed band resource used for sidelink communication through PSCCH), one or more modulation and coding schemes for the multiple data channels, one or more hybrid automatic repeat request parameters for the multiple data channels, one or more sounding reference signal resource indicators for the multiple data channels, or a combination thereof.
For claim 5, Xu, Tseng teach claim 1, Xu further teaches: wherein the indication is included in sidelink control information, a medium access control (MAC) control element, a radio resource control configuration message, or a combination thereof (see at least 0124-0127, a relay UE may notify a remote UE of an indicated unlicensed band resource used for sidelink communication through PSCCH, comprising sidelink control information (0114-0119, RRC may also be used)).
For claim 11, Xu, Tseng teach claim 1, Xu further teaches: wherein the indication and an initial data channel, of the multiple data channels, are separated by a time gap (see at least 0135 and fig. 24, remote UE may perform LBT after receiving unlicensed channel resource via PSCCH/SCI, comprising a gap between the indication and a given initial transmission by remote UE).
For claim 18, Xu teaches: A second user equipment (UE) for wireless communication, comprising: a memory; and one or more processors coupled to the memory (see at least fig. 9-10, UEs and BS may comprise processor/memory), configured to:
receive, from a first UE via a sidelink sub-channel of a carrier, an indication of data channels of an unlicensed carrier to be used to attempt one or more sidelink communications between the second UE and the first UE (see at least 0124-0127, a relay UE (first UE) may notify a remote UE (second UE) of an indicated unlicensed band resource used for sidelink communication through PSCCH (0114-0119, RRC may also be used)); and
attempt the one or more sidelink communications between the second UE and the first UE using the data channels (see at least 0088, relay or remote UE may access and perform communication on configured unlicensed resource).
Xu does not explicitly teach: …via a sidelink sub-channel of a licensed carrier, or: …multiple data channels.  Tseng from an analogous art teaches (see at least 0063, relay and remote UE may transmit/receive sidelink control signaling on licensed CC.  See at least 0086 and fig. 2, relay UE may receive and transmit SL-radio resource configuration to remote UE; 0080 and table 5, SL-radio resource configuration may indicate multiple CCs for relay and/or remote UE to exchange sidelink data).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Tseng to the system of Xu, so sidelink control signaling e.g. PSCCH is transmitted on licensed CC/carrier, and the relay UE indicates multiple data carriers (channels) to the remote UE for sidelink, as suggested by Tseng.  The motivation would have been to enhance sidelink communications by signaling sidelink control via well known licensed carriers and configuring multiple CCs for reliable sidelink data (Tseng 0063, 0080-0081).
For claim 19, Xu, Tseng teach claim 18, Xu further teaches: wherein the indication includes one or more transmission parameters for the multiple data channels, wherein the one or more transmission parameters include: one or more carrier frequency indications for the multiple data channels, one or more bandwidth part indicators for the multiple data channels, one or more transmission configuration indicator states for the multiple data channels, one or more time domain resource allocations for the multiple data channels, one or more frequency domain resource allocations for the multiple data channels (see at least 0124-0127, a relay UE may notify a remote UE of an indicated unlicensed band resource used for sidelink communication through PSCCH), one or more modulation and coding schemes for the multiple data channels, one or more hybrid automatic repeat request parameters for the multiple data channels, one or more sounding reference signal resource indicators for the multiple data channels, or a combination thereof.
Claim 23 recites a method substantially similar to the apparatus of claim 1 and is rejected under similar reasoning.
For claim 25, Xu, Tseng teach claim 23, Xu further teaches: wherein attempting the one or more sidelink communications comprises performing a Type 2 listen-before-talk procedure for transmission of a sidelink communication in a later data channel, of the multiple data channels (see at least 0161, 0165, UEs may perform type-2 LBT to access unlicensed channel), Tseng further teaches: after successful reception of a sidelink communication in an earlier data channel of the multiple data channels (see at least 0080 and table 5, SL-radio resource configuration may indicate multiple CCs for relay and/or remote UE to exchange sidelink data, thus a transmission may be performed after reception during exchange).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Tseng to the system of 23, so a UE may perform type-2 LBT for transmission (as taught by Xu) after receiving data from another UE e.g. during sidelink exchange, as suggested by Tseng.  The motivation would have been to enhance sidelink communications by using a well known LBT type for sidelink access (Xu 0161, 0165, Tseng 0080-0081).
Claim 27 recites a method substantially similar to the apparatus of claim 18 and is rejected under similar reasoning.

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2020/0351669) in view of Tseng et al. (US 2018/0054237) in view of Deng et al. (US 2022/0159674).
For claim 2, Xu, Tseng teach claim 1, but not explicitly: wherein the multiple data channels are one or more of: contiguous; grouped into multiple groups, and wherein data channels included in a same group are associated with one or more common transmission parameters; or start with one or more mini-slot-based data channels.  Deng from an analogous art teaches (see at least 0122, WTRUs may indicate/identify contiguous PSSCH frequency resources in SCI for sidelink transmission).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Deng to the system of claim 1, so the data carriers/channels for sidelink may be contiguous, as suggested by Deng.  The motivation would have been to enhance sidelink communications by indicating resource configurations for sidelink including contiguous and/or non-contiguous channels (Deng 0122).

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2020/0351669) in view of Tseng et al. (US 2018/0054237) in view of Xu et al. (US 2022/0239446) (hereinafter Xu ‘446).
For claim 3, Xu, Tseng teach claim 1, but not explicitly: wherein the indication identifies one or more resources of the licensed carrier to be used for hybrid automatic repeat request feedback corresponding to the multiple data channels.  Xu ‘446 from an analogous art teaches (see at least 0128, 0139, PSFCH resource information may be indicated via SCI in PSCCH (0040, PSFCH may be used for HARQ feedback).  See at least 0073, 0134, licensed spectrum may be used for PC5 sidelink feedback).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Xu ‘446 to the system of claim 1, so the SCI/PSCCH indication comprises PSFCH resources on licensed spectrum for configuring HARQ feedback, as suggested by Xu ‘446.  The motivation would have been to enhance sidelink communications by indicating resource configurations for feedback channel transmissions (Xu ‘446 0128-0131).

Claim 6, 20, 28 rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2020/0351669) in view of Tseng et al. (US 2018/0054237) in view of Parkvall et al. (US 2019/0260548).
For claim 6, Xu, Tseng teach claim 1, but not explicitly: wherein the indication identifies a traffic direction for the multiple data channels, wherein the traffic direction is from the first UE to the second UE or from the second UE to the first UE.  Parkvall from an analogous art teaches (see at least 0106, sidelink resource allocation message may indicate different resource directions e.g. sidelink transmission or reception, comprising forward and/or reverse directions between a given first and second UE).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Parkvall to the system of claim 1, so the SCI/PSCCH indication comprises sidelink directions for resources e.g. transmission/reception to/from a UE, as suggested by Parkvall.  The motivation would have been to enhance sidelink communications by indicating resource configurations for both transmission and reception (Parkvall 0106).
For claim 20, Xu, Tseng teach claim 18, Xu further teaches: wherein: the indication is included in sidelink control information, a medium access control (MAC) control element, a radio resource control configuration message, or a combination thereof (see at least 0124-0127, a relay UE may notify a remote UE of an indicated unlicensed band resource used for sidelink communication through PSCCH, comprising sidelink control information (0114-0119, RRC may also be used)) but not explicitly: the indication identifies a traffic direction for the multiple data channels, wherein the traffic direction is from the first UE to the second UE or from the second UE to the first UE; the indication identifies a switch in traffic direction between a first set of data channels, of the multiple data channels, and a second set of data channels of the multiple data channels; or the indication identifies at least one of a time gap or a cyclic prefix extension for a listen-before-talk procedure associated with the switch in traffic direction.  Parkvall from an analogous art teaches (see at least 0106, sidelink resource allocation message may indicate different resource directions e.g. sidelink transmission or reception, comprising forward and/or reverse directions between a given first and second UE and thus any switches between resources).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Parkvall to the system of claim 18, so the SCI/PSCCH indication comprises sidelink directions for resources e.g. transmission/reception to/from a UE thus indicating directional switches between resources, as suggested by Parkvall.  The motivation would have been to enhance sidelink communications by indicating resource configurations for both transmission and reception (Parkvall 0106).
Claim 28 recites a method substantially similar to the apparatus of claim 6 and is rejected under similar reasoning.

Claim 9, 21, 26, 29 rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2020/0351669) in view of Tseng et al. (US 2018/0054237) in view of Semaan et al. (US 2018/0242234).
For claim 9, Xu, Tseng teach claim 1, but not explicitly: wherein the one or more processors, when attempting the one or more sidelink communications, are configured to: perform a first listen-before-talk procedure for a first data channel, of the multiple data channels, in which the first UE is to attempt to transmit a sidelink communication to the second UE; and selectively transmit the sidelink communication via the first data channel or performing a second listen-before-talk procedure for a second data channel, of the multiple data channels, based at least in part on whether the first listen-before-talk procedure succeeds.  Semaan from an analogous art teaches (see at least 0041-0042, 0036, a UE with multiple configured/permitted bands may select an alternative band for sidelink LBT if a first band is unavailable due to unsuccessful LBT).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Semaan to the system of claim 1, so the UE may use a second channel/band for sidelink if LBT for a first channel/band fails, as suggested by Semaan.  The motivation would have been to enhance sidelink communications by switching to another available frequency if a first/default is unavailable (Semaan 0042).
For claim 21, Xu, Tseng teach claim 18, but not explicitly: wherein the one or more processors, when attempting the one or more sidelink communications, are configured to: perform a first listen-before-talk procedure for a first data channel, of the multiple data channels, in which the second UE is to attempt to transmit a sidelink communication to the first UE; and selectively transmit the sidelink communication via the first data channel or performing a second listen-before-talk procedure for a second data channel, of the multiple data channels, based at least in part on whether the first listen-before-talk procedure succeeds.  Semaan from an analogous art teaches (see at least 0041-0042, 0036, a UE with multiple configured/permitted bands may select an alternative band for sidelink LBT if a first band is unavailable due to unsuccessful LBT).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Semaan to the system of claim 18, so the UE may use a second channel/band for sidelink if LBT for a first channel/band fails, as suggested by Semaan.  The motivation would have been to enhance sidelink communications by switching to another available frequency if a first/default is unavailable (Semaan 0042).
Claim 26 recites a method substantially similar to the apparatus of claim 9 and is rejected under similar reasoning.
Claim 29 recites a method substantially similar to the apparatus of claim 21 and is rejected under similar reasoning.

Claim 10, 17, 22, 30 rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2020/0351669) in view of Tseng et al. (US 2018/0054237) in view of Aiba et al. (US 2022/0104238).
For claim 10, Xu, Tseng teach claim 1, but not explicitly: wherein the one or more processors, when attempting the one or more sidelink communications, are configured to perform blind decoding for a data channel, of the multiple data channels, in which the first UE is to attempt to receive a sidelink communication from the second UE based at least in part on the indication.  Aiba from an analogous art teaches (see at least 0156, 0148-0149, UE may blind decode PSSCH (data channel) from another UE for first-stage SCI format(s)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Aiba to the system of claim 1, so the UE may perform blind decoding on a data channel e.g. PSSCH to attempt to receive sidelink transmission from a second UE, as suggested by Aiba.  The motivation would have been to enhance sidelink communications by indicating resource configuration for PSSCH decoding of first-stage SCI formats (Aiba 0156, 0148-0149).
For claim 17, Xu, Tseng teach claim 1, but not explicitly: wherein the indication further indicates that sidelink control information is to be transmitted using one or more data channels of the multiple data channels.  Aiba from an analogous art teaches (see at least 0148-0156, UE may blind decode PSSCH (data channel) from another UE for first-stage SCI format(s); UE may receive indication of PSSCH resources configured for receiving first-stage SCI format(s)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Aiba to the system of claim 1, so the indication may comprise PSSCH (data channel) resources for transmitting sidelink control information e.g. SCI format(s), as suggested by Aiba.  The motivation would have been to enhance sidelink communications by indicating resource configuration for PSSCH decoding of first-stage SCI formats (Aiba 0148-0156).
For claim 22, Xu, Tseng teach claim 18, but not explicitly: wherein the one or more processors, when attempting the one or more sidelink communications, are configured to perform blind decoding for a data channel, of the multiple data channels, in which the second UE is to attempt to receive a sidelink communication from the first UE based at least in part on the indication.  Aiba from an analogous art teaches (see at least 0156, 0148-0149, UE may blind decode PSSCH (data channel) from another UE for first-stage SCI format(s)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Aiba to the system of claim 18, so the UE may perform blind decoding on a data channel e.g. PSSCH to attempt to receive sidelink transmission from a first UE, as suggested by Aiba.  The motivation would have been to enhance sidelink communications by indicating resource configuration for PSSCH decoding of first-stage SCI formats (Aiba 0156, 0148-0149).
Claim 30 recites a method substantially similar to the apparatus of claim 22 and is rejected under similar reasoning.

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2020/0351669) in view of Tseng et al. (US 2018/0054237) in view of Shih et al. (US 2020/0221372).
For claim 15, Xu, Tseng teach claim 1, but not explicitly: wherein the licensed carrier and the unlicensed carrier are associated with separate channel occupancy ratio statuses, separate channel occupancy ratio limits for the same channel busy rate value, or a combination thereof.  Shih from an analogous art teaches (see at least 0135, unlicensed and licensed spectrum may have distinct measurable channel occupancy ratio values).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Shih to the system of claim 1, so the licensed and unlicensed carriers may have separate channel occupancy ratio values, as suggested by Shih.  The motivation would have been to enhance sidelink communications by implementing different frequency carriers with different channel characteristics (Shih 0135).
Allowable Subject Matter
Claim 7, 8, 12, 13, 14, 16, 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 7, 24 the prior art fails to teach/suggest: wherein the indication identifies a switch in traffic direction between a first set of data channels, of the multiple data channels, and a second set of data channels of the multiple data channels, and wherein the indication identifies at least one of a time gap or a cyclic prefix extension for a listen-before-talk procedure associated with the switch in traffic direction.  The closest prior art Xu et al. (US 2020/0351669) discloses performing LBT for sidelink (0071) but not the limitations of claim 7, 24.
For claim 12 the prior art fails to teach/suggest: wherein the sidelink sub-channel of the licensed carrier is mapped to an access window associated with the unlicensed carrier, and wherein a starting data channel of the multiple data channels starts within the access window.  The closest prior art Tseng et al. (US 2018/0054237) discloses sidelink control signaling on licensed carrier (0063) but not the limitations of claim 12.
For claim 13 the prior art fails to teach/suggest: wherein a first sidelink sub-channel of the licensed carrier is associated with a first access window in the unlicensed carrier that has an earlier starting time than a second access window in the unlicensed carrier associated with a second sidelink sub-channel of the licensed carrier, and wherein the first sidelink sub-channel is associated with a channel access penalty factor that is greater than a channel access penalty factor associated with the second sidelink sub-channel.  The closest prior art Tseng et al. (US 2018/0054237) discloses sidelink control signaling on licensed carrier (0063) but not the limitations of claim 13.
For claim 14 the prior art fails to teach/suggest: wherein a first sidelink sub-channel of the licensed carrier is associated with a first access window in the unlicensed carrier that has an earlier starting time than a second access window in the unlicensed carrier associated with a second sidelink sub-channel of the licensed carrier, and wherein the first sidelink sub-channel is associated with a higher quality of service priority than the second sidelink sub-channel, and wherein the first access window is associated with at least one of a different range of cyclic prefix extensions or a different number of mini-slots for the multiple data channels than the second access window.  The closest prior art Tseng et al. (US 2018/0054237) discloses sidelink control signaling on licensed carrier (0063) but not the limitations of claim 14.
For claim 16 the prior art fails to teach/suggest: wherein: a channel occupancy ratio limit for the unlicensed carrier is calculated based at least in part on a channel busy rate measured for the licensed carrier; or a channel occupancy ratio limit for the unlicensed carrier is calculated based at least in part on a lesser of a first channel busy rate estimate for the licensed carrier and a second channel busy rate estimate for the unlicensed carrier.  The closest prior art Shih et al. (US 2020/0221372) discloses separate channel occupancy ratios for unlicensed and licensed carrier (0135) but not the limitations of claim 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kadambar et al. (US 2018/0368090) discloses methods and systems for D2D operation in unlicensed spectrum.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467